Citation Nr: 0632187	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for fibromyalgia. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1984 to June 1987.  
There is also evidence in the record that he had periods of 
active duty for training and inactive duty for training in 
the Puerto Rico Army National Guard from August 1987 to 
October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision.  In March 2004, 
the Board remanded for further development. 


FINDINGS OF FACT

1.  Right ear hearing loss did not manifest during active 
duty or a period of active duty training (ACDUTRA) or for 
several years following service discharge and the 
preponderance of the evidence is against finding that it is 
related to service.  

2.  Fibromyalgia did not manifest during active duty or a 
period of ACDUTRA for over a decade following service 
discharge and the preponderance of the evidence is against 
finding that it is related to service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 
106, 1101, 1112, 1113, 1131, 5103 (West 2002); 38 C.F.R. 
§§ 3.102, 3.307, 3.309, 3.385 (2006).   

2.  Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 106, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in December 2001, March 
2004, and May 2005.  The RO specifically informed the veteran 
of the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and told to submit any evidence 
in his possession pertaining to his claims.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  While the 
March 2004 Board Remand instructed the RO to provide 
additional verification of the veteran's reserve duty, 
including periods of training, responses from multiple 
sources indicate that no additional information is available.  
Furthermore, the veteran has not submitted any pertinent 
information.  The Board finds that additional efforts to 
obtain the veteran's service records would be futile, and as 
such, the Board finds that VA has fulfilled its duty to 
assist in obtaining such records and in the development of 
the facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

1.	Right ear hearing loss 

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran has a current right ear hearing loss.  A January 
2002 VA audiological examination report noted the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
50

Speech recognition in the right ear was 100 percent.  A 
diagnosis of hearing within normal limits from 500 hertz to 
3000 hertz and moderate sensorineural hearing loss at 4000 
hertz was noted.  

Service medical records show that the veteran was 
hospitalized from January 19, 1985 to January 22, 1985 for 
acute respiratory disease and was diagnosed with bilateral 
otitis.  However, there are no records relating to right ear 
hearing loss in the remainder of the service medical records.  
The Physical Data and Aptitude Test Scores upon Release from 
Active Duty dated in June 1987 noted that the veteran was 
considered physically qualified for separation or for 
reenlistment without reexamination, as no disability was 
noted on the document.  A quadrennial examination for the 
National Guard in February 1990 noted decreased hearing in 
the right ear and showed the following pure tone thresholds, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
30
60

However, these findings were made about 3 years following 
service discharge and there is no showing that the hearing 
loss occurred during a period of ACDUTRA.  

Based upon review of the evidence, the Board finds that 
service connection is unwarranted.  While the veteran 
currently has hearing loss in the right ear, there is no 
evidence of such disability during active duty.  The first 
indication of right ear hearing loss was not until 1990, 
about 3 years post-active service discharge.  In view of the 
lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, there is no opinion which provides a nexus 
between service and current disability.        

While VA afforded the veteran an audiological examination in 
January 2002, no etiological opinion was rendered.  However, 
the Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim because there is no evidence 
of pertinent disability in service or for several years 
following service.  Thus, while there is a current diagnosis 
of right ear hearing loss, there is no true indication that 
the disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the absence of 
a finding of right ear hearing loss in service and the lack 
of diagnosis of the claimed disability until several years 
post-active service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2)

To the extent that the veteran himself has claimed right ear 
hearing loss is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's right ear hearing loss was incurred in or 
is otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.	Fibromyalgia

The veteran currently has fibromylagia as indicated in the 
January 2002 VA examination report. 

Service medical records are negative for any findings of 
fibromyalgia.  The Physical Data and Aptitude Test Scores 
upon Release from Active Duty dated in June 1987 noted that 
the veteran was considered physically qualified for 
separation or for reenlistment without reexamination as no 
disability was listed.  

Based upon the evidence, the Board finds that service 
connection is unwarranted in this case.  While the veteran 
has a current diagnosis of fibromyalgia, there is no 
indication of such a disability in service or at separation 
from service.  The January 2002 VA examination report noted 
the veteran's assertion that his primary care physician had 
been doing work up for fibromyalgia for the prior 6 months.  
There is no showing that fibromyalgia was manifested during 
his active service or a period of ACDUTRA.  In view of the 
lengthy period of time between service discharge and the 
first manifestations of pertinent disability, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Additionally, there is no opinion which provides a 
nexus between service and current disability.        

While VA afforded the veteran a fibromyalgia examination in 
January 2002, no etiological opinion was rendered.  The Board 
declines to obtain a medical nexus opinion with respect to 
the veteran's claim because there is no evidence of pertinent 
disability in service or for over a decade following service.  
Thus, while there is a current diagnosis of fibromyalgia, 
there is no true indication that the disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In view of the absence of a finding of fibromyalgia 
in service and the lack of diagnosis until over a decade 
post-service, any opinion relating pertinent disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2)

To the extent that the veteran himself has claimed 
fibromyalgia is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's fibromyalgia was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for right ear hearing loss is denied. 

Service connection for fibromyalgia is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


